Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 1-3, 6-7, 10-11, 14-15 and 18-28 are pending. Claims 1 and 18 have been amended. Claims 1-3 are being examined in this application. In the response to the restriction requirement, Applicants elected Group I and the crystal of claim 3. Claims 6-7, 10-11, 14-15 and 18-28 are withdrawn as being drawn to a nonelected species/invention.

Claim Rejections - 35 USC § 102
The rejection of claims 1 and 3 under 35 USC 102(a)(1) as being anticipated by Zou is withdrawn in view of the amendments to the claims.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

This rejection is maintained.
Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kimura et al. (US 2013/0035470).

With respect to claim 3, the instant specification teaches adding a C1 to C6 alcohol to an aqueous solution of GSSG to produce the claimed crystal. Kimura et al. teach adding methanol, ethanol, n-propanol or isopropyl alcohol to an aqueous solution containing oxidized glutathione (claim 5). Thus, since the crystal of oxidized glutathione of Kimura et al. is made through the same process, it must necessarily be the same as the instantly claimed crystal of oxidized glutathione.  
Furthermore, since the Office does not have the facilities for examining and comparing applicants’ crystal of oxidized glutathione with the crystal of oxidized glutathione of the prior art, the burden is on the applicant to show a novel or unobvious difference between the claimed product and the product of the prior art. See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.

Response to Arguments
Applicant’s arguments filed on 4/1/2021 have been fully considered but they are not persuasive.
Applicant argues that Kimura et al. does not disclose a crystal of GSSG dication salt, but rather discloses a crystal of GSSG in salt-free form.
Applicant also argues that “[K]imura et al. crystalizes GSSG from an aqueous solution of oxidized glutathione prepared by eluting a reaction mixture through a Diaion SK116 cation exchange resin, as described in Example 3 and Reference Example 4, Li, Ca, etc.) passes through the Diaion SK116 resin, cations such as Na, K, NH4, Li, and Ca are trapped bysulfonate groups, resulting in an exchange with H+. Thus, the aqueous solution of oxidized glutathione prepared in Example 3 and Comparative Example 1 of Kimura et al. contains GSSG in salt-free form. Indeed, paragraph 0065 of Kimura et al. discloses that "this eluate was loaded to SK116 (7 mL) to make a free form and to remove ammonia, thereby obtaining an aqueous solution containing oxidized glutathione" (emphasis added)”. 
Applicant’s arguments are not persuasive because Kimura et al. clearly teach production of crystal of oxidized glutathione hexahydrate wherein “[t]he aqueous solution containing oxidized glutathione obtained from 1. is adjusted to a pH of 2.5 to 3.5 with hydrochloric acid or Sulfuric acid or aqueous solution of Sodium hydroxide or the like as necessary, and then the aqueous solution is allowed to stand or is stirred at a temperature of-20 to 15° C., preferably 0 to 10° C., for 1 minute to 48 hours, more preferably 1 to 24 hours to perform cooling crystallization (paras [0041]-[0042]).
Thus, the crystal of oxidized glutathione of Kimura et al. is a dication salt.
Furthermore, with respect to Example 3 of Kimura et al., it is noted that as evidenced by Diaion (downloaded on 4/10/2021 from URL:< http://www.itochu-ca.com/docs/product/00500-013.pdf >), Diaion SK116 is a sodium exchange resin (NOT a hydrogen exchange resin as stated by the Applicant).
Thus, passing the aqueous solution of GSSG through a Diaion SK116 would remove ammonia in exchange with Na.

For the reasons stated above the rejection is maintained.
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
This rejection is maintained.
Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9000126. Although the claims at issue are not identical, they are not patentably distinct from each other because they relate to the same crystal.
With respect to claims 1-2, ‘126 claims a process for producing a crystal of oxidized glutathione hexahydrate.
‘126 further teach a dication salt of the crystal (i.e. sodium or ammonia) (column 5, lines 25-26 and 41-42; Examples 1 and 3). Please note that it is proper to turn to and rely on the disclosure of a patent application to ascertain what constitutes an obvious modification.  This position is supported by the courts. See In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970). 

Furthermore, since the Office does not have the facilities for examining and comparing applicants’ crystal of oxidized glutathione with the crystal of oxidized glutathione of the prior art, the burden is on the applicant to show a novel or unobvious difference between the claimed product and the product of the prior art. See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.

Response to Arguments
Applicant’s arguments filed on 4/1/2021 have been fully considered but they are not persuasive.
Applicant arguments with respect to ‘126 are the same arguments discussed above with respect to Kimura et al.
The same rationale applies here.
For the reasons stated above the rejection is maintained.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JP6055408B2 (machine translation), US 2004/0250751, US 2014/0194371, WO 2013/002317 (machine translation), WO 2016/159317 (machine translation). All the cited documents teach a crystal of oxidized glutathione (GSSG) dication made through the process taught in the instant specification.

	
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022.  The examiner can normally be reached on M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658